Filed 2/18/20
                 CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                     SECOND APPELLATE DISTRICT

                            DIVISION SIX


 GULF OFFSHORE                         2d Civil No. B298318
 LOGISTICS, LLC, et al.,             (Super. Ct. No. 56-2016-
                                     00484144-CU-OE-VTA)
      Petitioners,                      (Ventura County)

 v.

 THE SUPERIOR COURT OF
 VENTURA COUNTY,

      Respondent;

 CLAUDE NORRIS et al.,

      Real Parties in Interest.



      Non-California residents and former crew members of a
vessel that provided maintenance services to oil platforms located
in the Pacific Ocean off the California coast filed this action
alleging violations of California state wage and hour laws against
their employers and the owners of the vessel, petitioners Gulf
Offshore Logistics, LLC and JNB Operating, LLC. Petitioners
moved for summary judgment on the theories that Louisiana
rather than California law governed the employment
relationships at issue, and that either the federal Fair Labor
Standards Act (FLSA) or the dormant commerce clause
preempted California law with respect to these employees. The
superior court denied the motion because petitioners “have not
demonstrated that Louisiana law should apply” or that California
law has been preempted.
       Petitioners sought writ of mandate directing the superior
court to vacate its order denying the motion for summary
judgment and to enter a new order granting the motion. We
issued an order to show cause and temporarily stayed all trial
court proceedings. We conclude the trial court erred because
Louisiana law, rather than California law, applies. Accordingly,
we grant the writ of mandate.
                                 Facts
       Petitioners own and operate the Adele Elise, a vessel that
provides services to oil platforms located off the California coast.
The crew members represent a class of persons who were
employed by petitioners to work on the Adele Elise after July 14,
2012. They allege petitioners failed to comply with numerous
provisions of California’s wage and hour laws, including paying
minimum wage, paying wages at the designated rate, paying
overtime, providing meal and rest periods, maintaining adequate
payroll records, providing accurate wage statements, and paying
all wages due at termination.
       Petitioners are limited liability companies formed under
Louisiana law. Every member of both companies is also a
Louisiana resident. The companies have their headquarters in
Louisiana and the Adele Elise, the vessel on which crew members
were employed, is registered in that state. Although the Adele
Elise operated for a time in the Gulf of Mexico, it was




                                 2
repositioned to the Pacific Ocean in March 2011 and remained
there until October 2017.
      Petitioners’ administrative functions are performed at their
headquarters in Louisiana. Each former crew member traveled
to Louisiana to apply in person for a job and to interview for that
job. They also completed and acknowledged receipt of
employment-related documents in Louisiana including: the
employment application; job description; employee safety
manual; minimum training requirements; disembarkation policy;
pre-employment checklist; permission to release payroll check;
non-California state and federal tax forms; Department of
Homeland Security forms and direct deposit authorizations.
Petitioners conduct job training and orientation for employees in
Louisiana. In addition, staff at petitioners’ Louisiana offices
make arrangements to transport the crew members to and from
the vessels to which they are assigned.
      The crew members worked on the Adele Elise from March
2011 when it was repositioned from the Gulf of Mexico to the
Pacific Ocean. In October 2017, the vessel left California.
Between 2011 and 2017, the Adele Elise was docked at Port
Hueneme and provided services to oil platforms located in federal
waters off the California coast. While stationed at Port
Hueneme, the Adele Elise traveled through the Santa Barbara
Channel to deliver supplies and pick up refuse from four oil
platforms. Between July 2012 and May 2015, the Adele Elise
made approximately three trips each week to the oil platforms.
After an oil spill occurred in May 2015, the average number of
weekly trips declined.
      The crew members are a class that is represented by three
named members: Claude Norris, Douglas Kwaw and James




                                 3
Musgrove. None of the named class representatives resides in or
owns property in California. Norris, a resident of Texas, was
employed as an able-bodied seaman aboard the Adele Elise while
it was stationed at Port Hueneme for 571.5 days from June 2013
to January 2016. Norris was paid a flat daily rate for his
services, ranging from $140 to $350 per day. Kwaw, a resident of
Ohio, was employed as an able-bodied seaman aboard the Adele
Elise while it was stationed at Port Hueneme for 580.5 days
between July 2013 and August 2015. He was paid a flat daily
rate for his services, ranging between $265 to $350 per day.
Musgrove, a resident of Mississippi, was employed as an engineer
aboard the Adele Elise while it was stationed at Port Hueneme
for 471.5 days between August 2013 and February 2016. He was
paid a flat daily rate for his services, ranging between $310 to
$750 per day. The employment of each class representative was
terminated only because of a reduction in force. The crew
members’ wage and hour claims were made after their
employment was terminated.
       The crew members who were employed as able bodied
seamen typically worked a “hitch” of 42 days on and 21 days off.
Those employed as engineers worked 21 days on and 21 days off.
Each employee would travel by air from the airport closest to the
crew member’s home in Texas, Ohio, and Mississippi to Los
Angeles, where they were shuttled to the vessel in Port
Hueneme. At the end of their hitch, the employees would be
shuttled back to the Los Angeles airport and flown back to their
home states. Administrative employees of petitioners, who were
located in Louisiana, made travel arrangements for the crew
members.




                                4
      Once they arrived at the vessel, the crew members were not
permitted to leave the vessel without permission for the
remainder of their hitch. Occasionally, they were asked to
disembark when the vessel was in port, to run errands or pick up
supplies. They worked at least 12 hours per day each day of their
hitch. The job duties of crew members who were employed as
deckhands and able-bodied seamen included handling tow and
mooring lines, securing the vessel to docks and wharves,
assisting in loading and unloading supplies, equipment and
cargo, assisting with pumping water and fuel, cleaning the vessel
and lifeboats, standing lookout, food preparation and cleaning the
galley, repairing machinery and equipment, and performing
other maintenance tasks such as painting, sanding, chipping and
scraping the vessel.
      Other crew members were employed as engineers. These
employees’ job duties included general engine maintenance,
changing the engine oil, servicing the engine, pumping mud and
chemicals off the vessel on the platforms, receiving fuel for the
vessel and fueling the vessel on the platforms.
      While stationed at Port Hueneme, the Adele Elise would
travel through the Santa Barbara Channel to deliver supplies to,
and pick up refuse from four oil platforms. The vessel left from,
and returned to the same port; it did not travel to other states.
      Travel time from port to the first platform was
approximately 7 hours. After servicing the first platform, the
vessel would travel to the second, third and fourth platforms and
then back to Port Hueneme. The journey from the fourth
platform to Port Hueneme typically took about 8 hours. The
entire round trip lasted about 24 hours.




                                5
       The port of Port Hueneme is located within the State of
California while the oil platforms are located outside the state.
On its route to and from the platforms, the Adele Elise sailed
both inside and outside of California’s state boundaries. The
parties dispute how much time the Adele Elise spent outside the
state. It is undisputed, however, that between March 2011 and
October 2017, the Adele Elise docked exclusively at Port
Hueneme, California.
                             Discussion
                          Conflict of Laws
       Petitioners contend summary judgment should have been
granted because Louisiana, rather than California law, governs
their employment relationship with the crew members. The crew
members contend California law governs because they performed
most of their work within the State of California. We agree with
petitioners.
       As our Supreme Court explained in Tidewater Marine
Western, Inc. v. Bradshaw (1996) 14 Cal.4th 557 (Tidewater),
federal law defines California’s territorial boundaries more
narrowly than does California state law. Under California’s state
law definition of its own boundaries, “the entire Santa Barbara
Channel is within the state.” (Id. at p. 564.) Under federal law,
“the central portion of the Santa Barbara Channel is not within
the state.” (Ibid.) “In defining California’s federal law
boundaries, Congress did not, however, suggest that California
lacked power to regulate conduct outside those boundaries and
within broader state law boundaries.” (Ibid.) To the contrary,
“California employment laws implicitly extend to employment
occurring within California’s state law boundaries, including all
of the Santa Barbara Channel,” unless “the operation of federal




                                6
law were at issue, as for example if federal law conflicted with
state law.” (Id at p. 565.)
       To determine whether California law conflicts with
Louisiana law, we apply a governmental interest analysis.
(Sullivan v. Oracle Corp. (2011) 51 Cal.4th 1191, 1202
(Sullivan).) “‘First, the court determines whether the relevant
law of each of the potentially affected jurisdictions with regard to
the particular issue in question is the same or different. Second,
if there is a difference, the court examines each jurisdiction’s
interest in the application of its own law under the circumstances
of the particular case to determine whether a true conflict exists.
Third, if the court finds that there is a true conflict, it carefully
evaluates and compares the nature and strength of the interest of
each jurisdiction in the application of its own law “to determine
which state’s interest would be more impaired if its policy were
subordinated to the policy of the other state” [citation], and then
ultimately applies “the law of the state whose interest would be
the more impaired if its law were not applied.”’ [Citations.]” (Id.
at pp. 1202–1203. See also Chen v. Los Angeles Truck Centers,
LLC (2019) 7 Cal.5th 862, 867-868.)
       First, California law differs from Louisiana law. California
requires the payment of overtime compensation at a rate based
on the number of hours worked, consecutive days worked and the
employee’s regular hourly wage. (Lab. Code, § 510, subd. (a).)
“The right to overtime under California law is unaffected by
contract. [Citations.]” (Sullivan, supra, 51 Cal.4th at p. 1202.)
California also requires that employees receive meal and rest
periods (Lab. Code, § 512, subd. (a)), and itemized wage
statements. (Lab. Code, § 226.) Louisiana has no specific laws
addressing overtime compensation or other similar terms of




                                 7
employment, relying instead on the FLSA and federal maritime
law. The FLSA exempts seamen, like real parties, from overtime
compensation. (29 U.S.C. § 213(b)(6).)
      Second, after considering “‘each jurisdiction’s interest in
the application of its own law under the circumstances of the
particular case,’” we conclude that a “true conflict exists” between
the two regulatory schemes. (Sullivan, supra, 51 Cal.4th at p.
1202.) California has an interest in “applying its overtime law to
all nonexempt workers, and all work performed, within its
borders. [Citations.] California’s interests, as this court has
identified them, are in protecting health and safety, expanding
the labor market, and preventing the evils associated with
overwork.” (Id. at pp. 1203-1204.) Louisiana defers to the federal
FLSA, which similarly promotes the federal government’s
interest in maintaining “the minimum standard of living
necessary for health, efficiency and general well-being of
workers . . . .” (29 U.S.C. § 202(a); Barrentine v. Arkansas-Best
Freight System, Inc. (1981) 450 U.S. 728, 739.) Unlike
California’s Labor Code, however, the FLSA expressly exempts
from its provisions, “any employee employed as a seaman.” (29
U.S.C. § 213(b)(6).)
      In both Sullivan and Tidewater, our Supreme Court held
there was no “true conflict” between California’s overtime law
and a state or federal law that left overtime unregulated. In each
of those cases, however, the employees performed work inside
California and either resided here (Tidewater) or worked for a
California employer and periodically came into this state to
perform work. (Sullivan.) Here, the employees reside outside the
State and work for Louisiana-based employers. Although they
perform some of their work inside California’s territorial waters,




                                 8
they have no other significant contact with the State. In
addition, their employment relationships were formed in
Louisiana and all management and administrative functions are
performed there. Under the circumstances of this particular
case, we conclude Sullivan and Tidewater are distinguishable
and that a “true conflict” exists between California and Louisiana
law.
       Sullivan and Tidewater establish that California has strong
interests in regulating the working conditions of non-residents
who work for California employers within the State’s territorial
boundaries (Sullivan), and of residents who work both within and
outside those boundaries. (Tidwater.) As the court explained in
Tidewater, “If an employee resides in California, receives pay in
California, and works exclusively, or principally, in California,
then that employee is a ‘wage earner of California’ and
presumptively enjoys the protection of [California law].”
(Tidewater, supra, 14 Cal.4th at p. 578.)
       Here, however, the crew members are not residents of
California and they perform work both within the boundaries of
the State and outside those boundaries. Unlike the employees at
issue in either Sullivan or Tidewater, the crew members do not
leave the vessel, even when it is docked at a California port,
except under very limited circumstances. They have no
significant interaction with the State of California even as they
perform work on a vessel that is docked or sailing within the
state’s territorial boundaries. After finishing their “hitch,” the
crew members almost immediately leave the state, again without
interacting in any meaningful way with its residents, economy, or
civic life.




                                9
      While the work performed by the crew members was
performed within the territorial boundaries of California, it was
performed on a boat at sea. Every other aspect of their
employment relationship with petitioners occurred in Louisiana.
Petitioners’ headquarters are located in Louisiana. The crew
members traveled to Louisiana to apply for their jobs, to execute
numerous employment-related documents and to attend training
and orientation. From their offices in Louisiana, petitioners
made arrangements for the crew members to travel between their
respective homes and the vessel in California. Other
administrative functions, including payroll and benefits, were
also performed in Louisiana.
      In these circumstances, we conclude Louisiana’s interest in
the application of its laws is stronger than California’s. The
employment relationships here were formed in Louisiana,
between Louisiana-based employers and non-resident employees
who traveled to that state to apply for, and accept employment.
They received training and orientation in Louisiana and the
administrative aspects of their employment were performed in
that state. California’s interests are weaker because, although
the crew members performed some of their work in this state,
neither the employees nor the employers are residents or
taxpayers of this state.
      As a consequence, we conclude Louisiana law governs the
employment relationship at issue here, rather than California
law. The trial court erred in concluding petitioners failed to
demonstrate that Louisiana law should apply.




                               10
                             Preemption
       Petitioners urge us to conclude in addition that the federal
FLSA preempts California’s wage and hour regulations with
respect to the crew members. Because we conclude that
California law does not apply to the crew members, we need not
reach the question of whether California law is also preempted by
the federal statute. But we note that our Supreme Court has
held that the FLSA did not preempt California’s state regulation
of seamen’s overtime pay. (Tidewater, supra, 14 Cal.4th at pp.
567-568 [“we find no evidence that Congress intended the FLSA’s
seamen exemption to preempt state law”].) We are bound by our
Supreme Court’s holding on this issue. (Auto Equity Sales, Inc. v.
Superior Court (1962) 57 Cal.2d 450, 455-456.)
                             Disposition
       The petition for writ of mandate is granted. The trial court
is ordered to vacate its order of May 23, 2019 denying the motion
for summary judgment and to enter a new order granting
summary judgment. The order to show cause is discharged and
the stay heretofore issued is dissolved. Petitioners shall recover
their costs.
       CERTIFIED FOR PUBLICATION.


                                     YEGAN, Acting P. J.

We concur:


             PERREN, J.              TANGEMAN, J.




                                11
                   Vincent J. O'Neil, Jr., Judge

                Superior Court County of Ventura

                ______________________________

             Akin Gump Strauss Hauer & Feld and Gregory W.
Knopp; Phelps Dunbar and Jolee Land; and David M. Korn for
Petitioners.

            No appearance for Respondent.

             Rothschild & Alwill and Kristi D. Rothschild for Real
Parties in Interest.